Title: To Thomas Jefferson from Alexander Smyth, 29 December 1824
From: Smyth, Alexander
To: Jefferson, Thomas


Dear Sir,
Washington city
29th December 1824.
I took the liberty of enclosind you a paper, to inform you of the fact, that I was about to publish an explanation of the Apocalypse. I will enclose you the work as soon as it is printed, and request your opinion upon it. Meantime, if you should review the book of Revelation, and the history of the last 20 years of the second century, you will more readily be able to decide whether my interpretation is or is not correct.Most respectfully Your ObtAlexander Smyth.